PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/466,716
Filing Date: 5 Jun 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Jonathan V. Sry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

First Ground of rejection:
1. The appellant argues that Gohring does not anticipate the “spray gun air cap” as interpreted by the examiner.
The examiner notes that the claim merely requires a spray gun air cap and does not limit the spray gun air cap to be made of a single piece of material. In the case of Gohring, the examiner is interpreting the combination of elements 31 and 32 in figure 5 to be the claimed spray gun air cap. The combination of elements 31 and 32 include all the features of the applicant’s claimed spray gun air cap as pointed out in the final rejection of 12/6/2021. Just because Gohring calls element 32 and air cap and element 31 a holding element, that does not prevent the examiner from calling the combination of 31 and 32 the air cap.
2. The appellant also argues that Gohring does not teach a retainer window that extend through the sidewall of the air cap toward the forward end.
The examiner notes that the claim merely recites that the window has to extend through the air cap, not completely through the air cap. In the case of Gohring, the retainer window is being considered the opening to groove 35’ at the reward most end of the air cap element 31. This opening extends through the air cap in the forward direction for a portion of the length of the air cap, and then extends in the radial direction around the air cap.  Although the retainer window of Gohring does not extend entirely through the air cap sidewall towards the forward end, it certainly does extend through a portion of the air cap sidewall towards the forward end before it changes direction to extend radially. Since the claim just requires extension towards the forward end, the retainer window of Gohring meets the claimed limitation “the retainer window extends through the sidewall toward the forward end.”

Second Ground of Rejection:
		1. The appellant argues that Stokes in non-analogous art.
	The examiner notes that Both Stokes and Gohring are directed to a bayonet type connection that connects a first element to a second element. They are analogous because that are both directed towards a similar connection device. Additionally, both Gohring and Stokes deal with the same problem as which the inventor is involved, and that problem is connection a first element to a second element while allowing the first element to rotate with respect to the second element.
	2. The applicant further argues that there is no expectation of success when Stokes is combined with Gohring. 
The examiner notes that even though the hole in the side wall of the air cap of Gohring that is added by Stokes will weaken the air cap, one of ordinary skill in the art would know how to make the air cap side wall thick enough to compensate for the added weakness. The ability to visually inspect the projection of the spray gun through the air cap is an added benefit and the reason as to why one of ordinary skill in the art would add a hole of Stokes to the sidewall of the air cap of Gohring.

Third Ground of Rejection:
		1. The appellant argues that Beal in non-analogous art.
	The examiner notes that both Beal and Gohring are directed to a bayonet type connection that connects a first element to a second element. They are analogous because that are both directed towards a similar connection device. Additionally, both Gohring and Beal deal with the same problem as which the inventor is involved, and that problem is connection a first element to a second element while allowing the first element to rotate with respect to the second element. The fact that in Gohring is pressurized and Beal is not does not make them non-analogous. 
	2. The applicant further argues that there is no expectation of success when Stokes is combined with Beal. 
The examiner notes that the T-shaped feature of Beal would work in the spray gun application of Gohring in just the same way that the L-shaped groove or track of Gohring works, except with the added benefit of the air cap being movable in two separate directions rather than only one direction. This is expressly taught by Beal in paragraph 0019. 

Fourth Ground of Rejection:
		1. The appellant argues that Gullicks does not teach the retention rib or retention channel is positioned closer to the forward end than the air cap rotation guide.
	The examiner notes that Gullicks teaches a retention rib 188. The retention rib of Gullicks is very similar to the retention rib of the present invention. The retention rib is located closer to the outlet of forward end of the of the air cap then an air cap rotation guide 133 of Gullicks. Element 133 is being considered a cap rotation guide because it limits or guides the rotation of the cap with respect to the gun body. One of ordinary skill in the art would understand how to add the retention rib to the air cap, and the retention groove to the gun body of Gohring, while keeping the retention rib and groove closer to the forward, outlet end of the air cap than a portion of the retention groove 35’. There is plenty of room in the air cap portion 31 of Gohring between the outlet end and the entrance portion of 35’ for a retention rib to be added. The addition of the retention rib of Gullicks would help keep the air cap of Gohring attached to the gun body even when the pin 36’ is aligned with the axial portion of 35’ of the air cap.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.